Citation Nr: 1133204	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction associated with diabetes mellitus.

2.  Entitlement to a compensable rating for hypertension associated with diabetes mellitus.

3.  Entitlement to a rating in excess of 50 percent for service-connected mood disorder with posttraumatic stress disorder (PTSD) associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973. 

The erectile dysfunction and hypertensions claims are before the Board of Veterans' Appeals (Board) on appeal from s March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The mood disorder with PTSD claim is before the Board from an April 2010 rating decision by the Appeals Management Center (AMC), in Washington, DC.

The St. Petersburg RO currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In December 2008, the Board remanded the Veteran's erectile dysfunction and hypertension claims for further development, to include clarification as to whether the Veteran desired a Travel Board hearing on the issue of entitlement to a compensable rating for his service-connected hypertension, as well as a new VA medical examination to evaluate the service-connected erectile dysfunction and hypertension.  The record reflects the Veteran indicated in a May 2009 statement that he did not desire a Travel Board hearing, and he was accorded a VA medical examination in November 2009 in accord with the Board's remand.  All other development directed by the Board's remand appears to have been completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's mood disorder with PTSD claim is REMANDED to the RO via the AMC, in Washington, DC.

As an additional matter, the Board notes that the Veteran has raised a claim of entitlement to service connection for residuals of open heart surgery, to include as secondary to the service-connected diabetes mellitus with hypertension.  The record reflects that development has been conducted on this claim, to include a VA medical examination in November 2010.  However, the documents assembled for the Board's review does not reflect this claim has, as yet, been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.

3.  The record does not reflect that continuous medication is necessary for the control of the Veteran's service-connected hypertension.  The Veteran's service-connected hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for a compensable rating of 10 percent, but not more, for the Veteran's service-connected hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Veteran's mood disorder with PTSD claim is being remanded for further development.  Accordingly, the adjudication that follows will only address the erectile dysfunction and hypertension claims.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2005, which is clearly prior to the March 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in May 2006, November 2006, and April 2009, followed by readjudication of the appeal by the November 2006 Statement of the Case (SOC) and a March 2010 Supplemental SOC.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, other than the initial July 2005 letter, all of the aforementioned correspondence included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2008 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are outstanding records documenting symptomatology of either his service-connected erectile dysfunction and/or hypertension that is not reflected by the evidence already of record.

With respect to the June 2008 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As indicated in the Introduction, no testimony was taken regarding the hypertension claim, and the Veteran has since indicated that no hearing is desired for this claim.  In regard to the erectile dysfunction claim, although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim, she did ask questions whether the Veteran satisfied the criteria for a compensable rating under the appropriate Diagnostic Code, to clarify his contentions, and to determine if there was any relevant evidence not of record.  See Transcript pp. 15-17.  Moreover, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his current appellate claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in February 2006 and November 2009, which, as detailed below, contained findings as to the symptomatology of the service-connected erectile dysfunction and hypertension which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Erectile Dysfunction

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent disability rating, the minimum compensable schedular rating is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided. 

In this case, the record reflects the Veteran's erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.  For example, it was noted on the February 2006 VA medical examination that he had had erectile dysfunction for several years, but there was no indication of any deformity of the penis on this examination or in the medical treatment records on file.  An earlier VA medical examination in April 2004 noted, in part, that no inguinal hernias were elicited on physical examination.  When questioned by the VLJ at the June 2008 hearing, the Veteran testified he did not have penis deformity.  Transcript p. 15.  Further, the November 2009 VA medical examination found that examination of the penis and testicles were normal.  Epididymis/spermatic cord/scrotum and seminal vesicles examinations were also normal.

In regard to the acknowledged loss of erectile power, the Board notes that a footnote to Diagnostic Code 7522 indicates that review for entitlement to special monthly compensation (SMC) for loss of use of creative organ under § 3.350 should be taken.  The Board notes the Veteran was awarded SMC for loss of use of creative organ by an April 2004 rating decision.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a 20 percent rating under Diagnostic Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Therefore, his claim for a compensable rating for service-connected erectile dysfunction must be denied.


Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days. T he term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, the evidence of record does not reflect the Veteran's service-connected hypertension is manifested by diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more.  However, the record does reflect that continuous medication is necessary for the control of the Veteran's service-connected hypertension.  This fact is noted on multiple occasions in the treatment records on file, as well as the VA medical examinations in this case.  

The Board acknowledges that it is not clear whether the Veteran's hypertension had a history of diastolic pressure predominantly 100 or more prior to the start of his medication.  However, the February 2006 VA examination noted he had been on medication since the 1980s, and no records appear to be on file prior to that period.  Nevertheless, there is no dispute that he does have hypertension and continuous medication is necessary for control.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a compensable rating of 10 percent for his service-connected hypertension.

The Board further finds the Veteran's service-connected hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  For example, the prior VA medical examination of April 2004 noted a blood pressure reading of 130/80 (systolic/diastolic) while sitting.  Treatment records show, in part, blood pressure readings of 134/66 in January 2005; 125/70 in May 2006; 108/58 in September 2006; 138/62 in August 2007; 140/76 in September 2007; 141/77 in October 2007; 152/78 in January 2008; 152/75 in June 2008; 139/75 and 127/70 in September 2008; 133/76 in October 2008; 122/64 in November 2008; 112/72 in December 2008; 122/71 in January 2009; 125/70 in February 2009; 144/70 in March 2009; 136/72 in April 2009; 146/77 in August 2009; and 153/83 in September 2009.  Although hypertension was noted and discussed as part of the February 2006 VA medical examination, no actual blood pressure reading(s) appears to have been noted on this examination.  The more recent November 2009 VA medical examination noted blood pressure readings of 147/86, 138/85, and 140/82.  A thorough review of the evidence of record does not show the Veteran has ever had blood pressure readings during the pendency of this case that would otherwise warrant a rating in excess of 10 percent under Diagnostic Code 7101.

For these reasons, the Board finds that the Veteran is entitled to a rating of no more than 10 percent for his service-connected hypertension.

Other Considerations

In making the above determination, the Board notes that it considered whether "staged" ratings pursuant to Fenderson, supra, and Hart, supra, were warranted in this case.  However, a thorough review of the record reflects that the symptomatology of the service-connected erectile dysfunction and hypertension have been stable during the pendency of this appeal; the record does not indicate any distinctive period(s) where either disability met or nearly approximated the schedular criteria for rating(s) in excess of those currently in effect.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The record in this case does not reflect the RO has ever adjudicated the matter of the Veteran's entitlement to an extraschedular rating.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Although the record does not show entitlement to extraschedular benefits at this point, the Board notes that the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect the Veteran is unemployable due to his service-connected erectile dysfunction and/or hypertension.  Rather, the Veteran has indicated that he is unemployable due to conditions other than his service-connected disabilities.  For example, he indicated at the November 2009 VA medical examination that he retired because of problems with his knees.  A more recent VA medical examination in November 2010 indicated he retired because of knee, back and shoulder problems.  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.


ORDER

Entitlement to a compensable rating for erectile dysfunction associated with diabetes mellitus is denied.

Entitlement to a compensable rating of 10 percent, but not more, for hypertension associated with diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In December 2008, the Board, in addition to remanding the Veteran's erectile dysfunction and hypertension claims, granted service connection for PTSD and a mood disorder as secondary to service-connected diabetes mellitus.  Thereafter, by an April 2010 rating decision, the AMC effectuated this grant assigning a 50 percent rating for mood disorder with PTSD, effective May 20, 2005.  However, it appears this rating was based upon combing the psychiatric disorder with the diabetes mellitus itself, as the decision includes references to the 20 percent rating that had been in effect for the diabetes mellitus, and in the body of the decision referred to a 30 percent rating being assigned for the mood disorder with PTSD.

In any event, the Veteran submitted a Notice of Disagreement (NOD) with respect to that decision in August 2010, contending that a higher rating was warranted.  The record reflects that the RO responded to this NOD in September 2010, indicating what steps would be taken to resolve the Veteran's disagreement.  However, the documents assembled for the Board's review does not reflect an SOC has, as yet, been promulgated in response to the NOD.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

For these reasons, the appeal is REMANDED for the following:

The AMC/RO should issue to the Veteran a statement of the case as to the issue of a rating in excess of 50 percent for mood disorder with PTSD and advise him of the time period in which to perfect an appeal.  If, and only, if he perfects an appeal as to this matter, should the case be returned to the Board for further consideration.

The purpose of this remand is to ensure procedural due process to the Veteran. By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


